NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE NATHANIEL VASQUEZ-TEJADA,                  No.    19-73236

                Petitioner,                     Agency No. A208-302-081

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Jose Nathaniel Vasquez-Tejada, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, including determinations regarding social

distinction. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review de novo the legal question of whether a particular social group is

cognizable, except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations. Id. We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that the threats

Vasquez-Tejada received did not rise to the level of persecution. See Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (“We have been most

likely to find persecution where threats are repeated, specific and combined with

confrontation or other mistreatment.” (internal quotation marks omitted)).

      Substantial evidence supports the agency’s determination that Vasquez-

Tejada failed to establish that his proposed particular social group of “Salvadorans

who reported a serious gang related crime to law enforcement” is socially distinct

within El Salvador. See Conde Quevedo, 947 F.3d at 1243 (substantial evidence

supported the agency’s determination that petitioner’s proposed social group of

persons who report the criminal activity of gangs to the police was not cognizable

because of the absence of society-specific evidence of social distinction). Thus,

the BIA did not err in concluding that Vasquez-Tejada did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d


                                         2                                     19-73236
1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))).

      Thus, Vasquez-Tejada’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT protection

because Vasquez-Tejada failed to show it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record Vasquez-Tejada’s contentions that

the agency mischaracterized evidence, applied an incorrect standard of review, or

otherwise failed to properly analyze his claims.

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED.




                                           3                                    19-73236